DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/711,192, filed on 11 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim 13
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to transitory forms of signal transmission. The preamble of the claim recites a "transmission apparatus" and the body of the claim does not provide tangible structure for the "transmission apparatus". The broadest reasonable interpretation of the "transmission apparatus" encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se and therefore it is directed to non-statutory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (JP 2005217799 A and Ikeda hereinafter).
Regarding Claims 1 and 12
Ikeda teaches a communication apparatus (see all Figs. and all of Page 4 in the attached reference JP_2005217799_A) comprising:
a transmission apparatus configured to transmit operation data for an apparatus (see Fig. 1 - transmission unit block 112, Fig. 2 - modulator 200, etc.; "transmission unit" in Page 4 - Paragraph 4, Page 4 - Paragraph 11, Page 7 - Paragraph 1, Page 8 - Paragraph 5);
a reception apparatus configured to receive the operation data (see Fig. 1 - reception unit block 113, Fig. 2 - demodulator 202, etc.; "reception unit" in Page 4 - Paragraph 4, Page 4 - Paragraph 11, Page 7 - Paragraph 1, Page 8 - Paragraph 5);
a wireless communication unit via which the transmission apparatus and the reception apparatus wirelessly communicate with each other (see Fig. 1 - antennas 110 and 111, Fig. 2 - antennas 209 and 210, etc.; "wireless" and "antennas" in Page 4 - Paragraph 4, Page 4 - Paragraph 11, Page 7 - Paragraphs 1-2, Page 8 - Paragraphs 4-6); and
a cable configured to connect the transmission apparatus and the reception apparatus (see Fig. 1 - power supply line 107, Fig. 2 - power line 211, etc.; "wire", "power supply line" and "power line" in Page 4 - Paragraphs 4-5, Page 7 - Paragraph 1, Page 8 - Paragraphs 2-5),
wherein the transmission apparatus transmits a synchronization signal to the reception apparatus via the cable, the synchronization signal indicating a timing to execute the operation data (see "second category information" and "synchronization" in Page 4 - Paragraphs 4-12, Page 7 - Paragraphs 4-5, Page 8 - Paragraphs 5-6, Page 12 - Paragraph 5, Page 13 - Paragraph 2), and
wherein the transmission apparatus transmits the operation data corresponding to an operation of the apparatus in a predetermined period to the reception apparatus using the wireless communication unit (see Figs. 5(a)-5(g) - all; "first category information" in Page 4 - Paragraph 4, Page 4 - Paragraph 11, Page 6 - Paragraphs 2-4, Page 7 - Paragraph 1, Page 8 - Paragraph 4; Page 10 - Paragraph 3 - Page 11 - Paragraph 1).
Regarding claim 12, Ikeda additionally teaches a communication method of a communicating apparatus (see all Figs. and all of Page 4).
Regarding Claim 4
Ikeda teaches the communication apparatus according to claim 1 (as discussed above in claim 1), 
wherein the transmission apparatus transmits the operation data and designation information that designates operation data to be executed from among the operation data (see "data 319 to be displayed" in Page 9 - Paragraph 1, "image data, text data and audio data" in Page 15 - Paragraphs 2-3).
Regarding Claim 6
Ikeda teaches the communication apparatus according to claim 1 (as discussed above in claim 1), 
wherein the cable is a cable that supplies power to the apparatus (see Fig. 1 - power supply line 107, Fig. 2 - power line 211, etc.; "power supply line" and "power line" in Page 4 - Paragraphs 4-5, Page 7 - Paragraph 1, Page 8 - Paragraphs 2-5).
Regarding Claim 7
Ikeda teaches the communication apparatus according to claim 6 (as discussed above in claim 6), 
wherein the reception apparatus includes a synchronization separation unit configured to separate the synchronization signal from power supplied by the cable (see Fig. 1 - separation circuit 114, Fig. 2 - separation circuit 215, etc.; "separation circuit" in Page 4 - Paragraph 4, Page 8 - Paragraphs 2-5).
Regarding Claim 10
Ikeda teaches a production apparatus comprising:
the communication apparatus according to claim 1 (as discussed above in claim 1); and
an apparatus that includes a movement mechanism and a driving source that is moved by the movement mechanism (see Page 15 - Paragraph 2).
Regarding Claim 13
Ikeda teaches a transmission apparatus that wirelessly transmits operation data for a predetermined apparatus to the predetermined apparatus (see all Figs. and Page 4), the predetermined apparatus including a cable and a control unit (see Fig. 1 - power supply line 107, Fig. 2 - power line 211, etc.; "wire", "power supply line", "power line" and "control unit" in Page 4 - Paragraphs 4-5 and 11, Page 7 - Paragraph 1, Page 8 - Paragraphs 2-5),
wherein the transmission apparatus transmits a synchronization signal to the control unit via the cable, the synchronization signal indicating a timing to execute the operation data (see "second category information" and "synchronization" in Page 4 - Paragraphs 4-12, Page 7 - Paragraphs 4-5, Page 8 - Paragraphs 5-6, Page 12 - Paragraph 5, Page 13 - Paragraph 2), and
wherein the transmission apparatus transmits the operation data corresponding to an operation of the predetermined apparatus for a predetermined period to the control unit via the wireless communication (see Figs. 5(a)-5(g) - all; "first category information" in Page 4 - Paragraph 4, Page 4 - Paragraph 11, Page 6 - Paragraphs 2-4, Page 7 - Paragraph 1, Page 8 - Paragraph 4; Page 10 - Paragraph 3 - Page 11 - Paragraph 1).
Regarding Claim 14
Ikeda teaches a method of manufacturing an article (see Page 4 - Paragraph 4, Page 8 - Paragraph 6) using the production apparatus according to claim 10 (as discussed above in claim 10).
Regarding Claim 16
Ikeda teaches a non-transitory computer-readable recording medium that stores a control program (see Page 12 - Paragraph 6 - Page 13 - Paragraph 1, Page 15 - Paragraph 6) for executing the communication method according to claim 12 (as discussed above in claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Asai et al. (JP 2013084111 A and Asai hereinafter).
Regarding Claim 2
Ikeda teaches the communication apparatus according to claim 1 (as discussed above in claim 1),
Ikeda is silent regarding wherein the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal.
Asai teaches a communication apparatus (see all Figs.; [0001] and [0015] in the attached reference JP_2013084111_A ) comprising:
a transmission apparatus configured to transmit operation data for an apparatus (see [0010], [0015], [0019] and [0023]);
a reception apparatus configured to receive the operation data (see [0010], [0015], [0019] and [0023]);
a wireless communication unit via which the transmission apparatus and the reception apparatus wirelessly communicate with each other (see [0088]); and
a cable configured to connect the transmission apparatus and the reception apparatus (see Fig. 1 - wiring 7; [0019] and [0088]),
wherein the transmission apparatus transmits a synchronization signal to the reception apparatus via the cable, the synchronization signal indicating a timing to execute the operation data (see [0003], [0030]-[0031] and [0066]-[0067]), and
wherein the transmission apparatus transmits the operation data corresponding to an operation of the apparatus in a predetermined period to the reception apparatus using the cable (see [0010], [0015], [0019] and [0023]),
wherein the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal (see [0003], [0030]-[0031] and [0066]-[0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asai to Ikeda. That is, it would have been obvious to modify the reception apparatus of the communication apparatus of Ikeda to further select operation data to be executed from among the operation data based on the synchronization signal, as taught by Asai. 
Asai teaches this known technique in order to maximize the cycle of feedback control by only considering transmission delay. A person having ordinary skill in the art would have been motivated to apply the same technique to the communication apparatus of Ikeda in order to attain the same results. 
Application of the known technique taught by Asai to the communication apparatus taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the communication apparatus, wherein the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Ikeda teaches a robot apparatus comprising:
the communication apparatus according to claim 1 (Ikeda as discussed above in claim 1).
Ikeda is silent regarding a robot arm that includes an end effector.
Asai teaches further comprising a robot arm that includes an end effector (see Fig. 1 - end effectors 5 and 6; [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Asai to Ikeda. That is, it would have been obvious to take the reception apparatus of the communication apparatus of Ikeda to further include it with a robot arm that includes an end effector, as taught by Asai. 
Asai teaches applying a communication apparatus to a robot to provide communication between a robot controller and various robot modules for efficient control. A person having ordinary skill in the art would have been motivated to apply the same technique to the communication apparatus of Ikeda in order to attain the same results. 
Application of the known technique taught by Asai to the communication apparatus taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the communication apparatus, further including a robot arm that includes an end effector. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 15
Modified Ikeda teaches a method of manufacturing an article (see Asai at [0019]) using the robot apparatus according to claim 11 (modified Ikeda as discussed above in claim 11).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claims 1 and 4 above, and further in view of Asai and Kassow (WO 2020104314 A1 and Kassow hereinafter).
Regarding Claim 3
Ikeda teaches the communication apparatus according to claim 1 (as discussed above in claim 1), 
Ikeda is silent regarding wherein in a case where the communication via the wireless communication unit is disconnected, the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal.
Asai teaches the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal (see [0003], [0030]-[0031] and [0066]-[0067]).
Kassow teaches a communication apparatus (see all Figs.; Page 1 - Line 27 - Page 2 - Line 9 in the attached reference WO_2020104314_A1) comprising:
a transmission apparatus configured to transmit operation data for an apparatus (see Fig. 2 - first wireless transceiver 16; Page 1 - Line 27 - Page 2 - Line 9, Page 6 - Lines 5-7);
a reception apparatus configured to receive the operation data (see Fig. 2 - second wireless transceiver 18; Page 1 - Line 27 - Page 2 - Line 9; Page 6 - Lines 5-7);
a wireless communication unit via which the transmission apparatus and the reception apparatus wirelessly communicate with each other (see Fig. 2 - wireless communication link 17; Page 1 - Line 27 - Page 2 - Line 9; Page 6 - Lines 5-7); and
a cable configured to connect the transmission apparatus and the reception apparatus (see Fig. 2 - electrical cable 8; Page 2 - Lines 5-9, Page 6 - Lines 13-15),
wherein the transmission apparatus transmits a signal to the reception apparatus via the cable to execute the operation data (see Page 2 - Lines 5-7; Page 6 - Lines 13-15), and
wherein the transmission apparatus transmits the operation data corresponding to an operation of the apparatus to the reception apparatus using the wireless communication unit (see Page 1 - Line 27 - Page 2 - Line 9, Page 6 - Lines 5-7 and 16-19),
wherein in a case where the communication via the wireless communication unit is disconnected, the reception apparatus selects operation data to be executed from among the operation data (see "first operation mode" in Page 2 - Lines 5-7, Page 4 - Lines 16-20, Page 6 - Lines 13-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Asai and Kassow to Ikeda. That is, it would have been obvious to modify the reception apparatus of the communication apparatus of Ikeda to further select operation data to be executed from among the operation data based on the synchronization signal, as taught by Asai. It further would have been obvious to modify the reception apparatus of the communication apparatus of Ikeda to select operation data to be executed from among the operation data transmitted via the cable in a case where the communication via the wireless communication unit is disconnected, as taught by Kassow
Asai teaches this known technique in order to maximize the cycle of feedback control by only considering transmission delay. Kassow teaches switching between wireless transmission of operation data and wired transmission of operation data to account for environmental noise and/or user preferences. A person having ordinary skill in the art would have been motivated to apply the same techniques to the communication apparatus of Ikeda in order to attain the same results. 
Application of the known techniques taught by Asai and Kassow to the communication apparatus taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the communication apparatus, wherein in a case where the communication via the wireless communication unit is disconnected, the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 5
Ikeda teaches the communication apparatus according to claim 4 (as discussed above in claim 4),
Ikeda further teaches wherein in a case where the wireless communication via the wireless communication unit is maintained, the reception apparatus executes the operation data based on the designation information (see Page 4 - Paragraph 4, Page 4 - Paragraph 11, Page 6 - Paragraphs 2-4, Page 7 - Paragraph 1, Page 8 - Paragraph 4, Page 9 - Paragraph 1, Page 10 - Paragraph 3 - Page 11 - Paragraph 1, Page 15 - Paragraphs 2-3).
Ikeda is silent regarding wherein in a case where the wireless communication via the wireless communication unit is disconnected, the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal.
	Asai teaches the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal (see [0003], [0030]-[0031] and [0066]-[0067]).
	Kassow teaches wherein in a case where the wireless communication via the wireless communication unit is maintained, the reception apparatus executes the operation data based on designation information (see "second operation mode" in Page 1 - Line 27 - Page 2 - Line 9, Page 3 - Lines 23-28, Page 6 - Lines 5-7 and 16-19), and
wherein in a case where the wireless communication via the wireless communication unit is disconnected, the reception apparatus selects operation data to be executed from among the operation data (see "first operation mode" in Page 2 - Lines 5-7; Page 4 - Lines 16-20, Page 6 - Lines 13-15 ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Asai and Kassow to Ikeda. That is, it would have been obvious to modify the reception apparatus of the communication apparatus of Ikeda to further select operation data to be executed from among the operation data based on the synchronization signal, as taught by Asai. It further would have been obvious to modify the reception apparatus of the communication apparatus of Ikeda to select operation data to be executed from among the operation data transmitted via the cable in a case where the communication via the wireless communication unit is disconnected, as taught by Kassow
Asai teaches this known technique in order to maximize the cycle of feedback control by only considering transmission delay. Kassow teaches switching between wireless transmission of operation data and wired transmission of operation data to account for environmental noise and/or user preferences. A person having ordinary skill in the art would have been motivated to apply the same techniques to the communication apparatus of Ikeda in order to attain the same results. 
Application of the known techniques taught by Asai and Kassow to the communication apparatus taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the communication apparatus, wherein in a case where the wireless communication via the wireless communication unit is maintained, the reception apparatus executes the operation data based on the designation information, and wherein in a case where the wireless communication via the wireless communication unit is disconnected, the reception apparatus selects operation data to be executed from among the operation data based on the synchronization signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Hirai (US 20110306374 A1 and Hirai hereinafter).
Regarding Claim 8
Ikeda teaches the communication apparatus according to claim 1 (as discussed above in claim ),
Ikeda is silent regarding wherein the operation data corresponding to an operation of the apparatus in the predetermined period is operation data corresponding to an operation of the apparatus during a predetermined time.
Hirai teaches a communication apparatus (see all Figs.; [0001]) comprising:
a transmission apparatus configured to transmit operation data for an apparatus (see "transmitting unit" in [0012]-[0013] and [0041]);
a reception apparatus configured to receive the operation data (see "receiving unit" in [0012] and [0041]-[0042]);
a wireless communication unit via which the transmission apparatus and the reception apparatus wirelessly communicate with each other (see [0001], [0012] and [0033]-[0042]); and
wherein the transmission apparatus transmits the operation data corresponding to an operation of the apparatus in a predetermined period to the reception apparatus using the wireless communication unit (see Fig. 3 - all; [0012]-[0013], [0032] and [0036]-[0039]),
wherein the operation data corresponding to an operation of the apparatus in the predetermined period is operation data corresponding to an operation of the apparatus during a predetermined time (see Fig. 3 - all; [0032] and [0036]-[0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hirai to Ikeda. That is, it would have been obvious to modify the communication apparatus of Ikeda in such a way that the operation data corresponding to an operation of the apparatus in the predetermined time period is operation data during a predetermined time, as taught by Hirai. 
Hirai teaches executing the operation corresponding to the operation data during a period subsequent to a period in which the transmission apparatus has issued the operation data. By doing so, a coordinated operation by a plurality of reception apparatuses is realized for the entire apparatus. A person having ordinary skill in the art would have been motivated to apply the same technique to the communication apparatus of Ikeda in order to attain the same results. 
Application of the known technique taught by Hirai to the communication apparatus taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the communication apparatus, wherein the operation data corresponding to an operation of the apparatus in the predetermined period is operation data corresponding to an operation of the apparatus during a predetermined time. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Ikeda teaches the communication apparatus according to claim 1 (as discussed above in claim 1), 
Ikeda is silent regarding wherein the operation data corresponding to an operation of the apparatus in the predetermined period is operation data corresponding to an operation of the apparatus during a predetermined process.
Hirai teaches wherein the operation data corresponding to an operation of the apparatus in the predetermined period is operation data corresponding to an operation of the apparatus during a predetermined process (see Fig. 3 - all; [0032] and [0036]-[0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hirai to Ikeda. That is, it would have been obvious to modify the communication apparatus of Ikeda in such a way that the operation data corresponding to an operation of the apparatus in the predetermined time period is operation data during a predetermined process, as taught by Hirai. 
Hirai teaches executing a predetermined process corresponding to the operation data during a period subsequent to a period in which the transmission apparatus has issued the operation data. By doing so, a coordinated operation by a plurality of reception apparatuses is realized for the entire apparatus. A person having ordinary skill in the art would have been motivated to apply the same technique to the communication apparatus of Ikeda in order to attain the same results. 
Application of the known technique taught by Hirai to the communication apparatus taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the communication apparatus, wherein the operation data corresponding to an operation of the apparatus in the predetermined period is operation data corresponding to an operation of the apparatus during a predetermined process. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664